Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 8/22/2022, with respect to claims 1-2 and 4-15 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to Claim 1, no prior art fairly suggests or discloses the newly amended limitation set forth on 8/22/2022.
In regards to Claim 1, no prior art fairly suggests or discloses “wherein the cooling air duct comprises an air flow guidance plate comprising a distribution of cooling air holes allowing cooling air to pass between the low-power compartment and the cooling air duct”, in conjunction with the remaining elements. 
Dependent claims 2 and 4-15 are allowably by virtue of their dependency from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barna (U.S Patent 8,611,088 B2) – Discloses a housing including an isolated compartment containing heat generating components, wherein a duct is thermally coupled to said compartment to dissipate heat generated within said compartment, but fails to disclose at least two compartments including a high-power compartment and a low-power compartment, wherein the high-power circuit is disposed within the high-power compartment and the low-power circuit is disposed within the low-power compartment; wherein the low-power circuit comprises a control circuit for generating control signals for controlling at least one transistor of the power amplifier; and wherein the cooling air duct comprises an air flow guidance plate comprising a distribution of cooling air holes allowing cooling air to pass between the low-power compartment and the cooling air duct.
Robertson (U.S Patent 5,689,403) – Discloses a housing comprising two compartments separated by an air duct used to cool said compartments, wherein each compartment contains heat generating components, but fails to disclose wherein the low-power circuit comprises a control circuit for generating control signals for controlling at least one transistor of the power amplifier; and wherein the cooling air duct comprises an air flow guidance plate comprising a distribution of cooling air holes allowing cooling air to pass between the low-power compartment and the cooling air duct.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835